MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Sep 27 2018, 7:04 am
this Memorandum Decision shall not be
                                                                            CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Scott King                                               Curtis T. Hill, Jr.
Russell W. Brown, Jr.                                    Attorney General of Indiana
King, Brown & Murdaugh, LLC
                                                         Caroline G. Templeton
Merrillville, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tyler Steffey,                                           September 27, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-798
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Salvador Vasquez,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         45G01-1603-F1-4



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018               Page 1 of 10
                                              Statement of the Case

[1]   Tyler Steffey (“Steffey”) appeals his convictions, following a jury trial, for Level

      3 felony aggravated battery1 and Level 6 felony auto theft.2 Steffey argues that

      there was insufficient evidence to support both convictions. Finding that there

      was sufficient probative evidence and reasonable inferences for jurors to find

      Steffey guilty beyond a reasonable doubt, we affirm his convictions.


                                                              Issue

               Whether there was sufficient evidence to support Steffey’s convictions.


                                                             Facts

[2]   During the afternoon of February 19, 2016, a friend of Steffey, Kendra Skinner

      (“Skinner”), drove her car and picked Steffey up at a gas station in Hammond,

      Indiana. After Skinner picked up Steffey, she drove to another gas station

      located in Gary to purchase cigarettes. During this second stop, Steffey

      proposed that he and Skinner rob a marijuana dealer. Once they agreed to

      commit the robbery, Skinner drove to the apartment she shared with her sister,

      Brittany Sullivan (“Sullivan”), to obtain a gun that she had stolen a few days

      earlier.




      1
          IND. CODE § 35-42-2-1.5.
      2
          I.C. § 35-43-4-2.5(b)(1) (repealed, effective July 1, 2018).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 2 of 10
[3]   After retrieving the gun, Skinner and Steffey drove to a third gas station. Before

      Skinner went inside the gas station to buy cigarettes, Steffey leaned his seat

      back and told her not to tell anyone she was with him. Later, Steffey directed

      Skinner to drive to an alleyway behind a church at 10th Avenue and Chase

      Street in Gary to wait for the marijuana dealer they had planned to rob.

      Skinner parked her vehicle near a dumpster in the alleyway. Skinner was in the

      driver’s seat, and Steffey was in the front passenger seat.


[4]   During the approximately hour and a half they waited, Skinner never saw

      anyone else in the area. Indeed, she had time to clean out her vehicle and place

      bags of clothing in the nearby dumpster. While waiting, Steffey possessed the

      gun, and he showed her how it worked. He showed her how to load a clip and

      where the safety was. “After he showed [her] the clips and the 9 mm and he

      put the clip in, the last thing [Skinner] remember[ed] was waking up on the

      ground” in the alleyway near the dumpster. (Tr. 123). Skinner saw her vehicle

      being driven down the alleyway but could not see who was driving. Skinner

      was shot twice, once on the right side of her head and once in the chest. She

      crawled to a nearby house on Chase Street and asked for help. The homeowner

      called the police and Skinner was taken by ambulance to the hospital.


[5]   As a result of being shot, Skinner suffered injuries to her left abdominal area, a

      broken jaw that had to be wired shut for several months, a loss of hearing in her

      right ear, and a loss of her sense of smell. She also suffered from severe

      headaches and poor short-term memory. After arriving at the hospital, Skinner

      was unconscious for two days. When she woke up, she was unable to open her

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 3 of 10
      mouth. Using a chalkboard, she wrote down the following: “Where is my

      car?”, “Does my sister know?”, and “Tyler Steffey.” (Tr. 79). Skinner wrote

      Steffey’s name because she knew “he did this to [her].” (Tr. 79).


[6]   Skinner’s sister, Sullivan, called Steffey and asked him what happened to her

      sister after learning she was in the hospital. Steffey responded that Skinner

      never picked him up. Sullivan called Steffey a second time, and he stated that

      Skinner had picked him up and dropped him off at his mother’s home. Sullivan

      called Steffey a third time, and he said he had never seen Skinner.


[7]   Two months later, on April 13, 2016, Skinner’s vehicle was found in an

      apartment complex. Inside the car, police found blood splatter on the front

      windshield and dashboard. The driver’s side front window was shattered and

      there was a bullet hole in the driver’s seat. A spent bullet casing was also

      located inside the driver’s side front door. The police did not attempt to recover

      fingerprints because any number of people could have entered the vehicle

      between February and April. The police also did not perform DNA testing on

      any of the blood stains in the car because the information suggested that

      Skinner had been the only person injured.


[8]   The State charged Steffey with: Level 1 felony attempted murder; Level 3

      felony aggravated battery; Level 5 felony battery with a deadly weapon; Level 5

      felony battery causing serious bodily injury; Level 6 felony auto theft; and Class

      A misdemeanor theft. A two-day jury trial began on October 3, 2017. Skinner,

      Sullivan, and the police testified to the facts above. There was a dispute


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 4 of 10
       regarding what side of the head Skinner was shot on. The jury returned guilty

       verdicts on the aggravated battery and the felony auto theft charges, and it

       found Steffey not guilty on the remaining charges.


[9]    Thereafter, the trial court sentenced Steffey to twelve (12) years for the Level 3

       felony aggravated battery conviction and two (2) years for the Level 6 felony

       auto theft conviction. The trial court ordered the sentences to be served

       consecutively in the Department of Correction for an aggregate sentence of

       fourteen (14) years. Steffey now appeals.


                                                   Decision

[10]   On appeal, Steffey challenges the sufficiency of the evidence for both of his

       convictions. Our standard of review for sufficiency of evidence claims is well

       settled. We do not assess the credibility of the witnesses or reweigh the

       evidence in determining whether the evidence is sufficient. Drane v. State, 867
N.E.2d 144, 146 (Ind. 2007). We consider only the probative evidence and

       reasonable inferences supporting the verdict. Id. (emphasis added). Reversal is

       appropriate only when no reasonable fact-finder could find the elements of the

       crime proven beyond a reasonable doubt. Id. Thus, the evidence is not

       required to overcome every reasonable hypothesis of innocence and is sufficient

       if an inference may reasonably be drawn from it to support the verdict. Id. at

       147.


       1. Aggravated Battery


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 5 of 10
[11]   In order to convict Steffey of aggravated battery, the State was required to prove

       beyond a reasonable doubt that: (1) Steffey; (2) knowingly or intentionally; (3)

       inflicted injury on Skinner; (4) that created a substantial risk of death or caused

       serious permanent disfigurement or protracted loss of impairment of a bodily

       member or organ. I.C. § 35-42-2-1.5. A person engages in conduct

       “knowingly” if he “is aware of a high probability that he is doing so.” I.C. § 35-

       41-2-2(b). A person engages in conduct “intentionally” if “it is his conscious

       objective to do so.” I.C. § 35-41-2-2(a).


[12]   Steffey concedes that the injuries Skinner suffered created a substantial risk of

       death or caused serious permanent disfigurement or protracted loss of

       impairment of a bodily member or organ. Instead, he first argues that the

       “record is devoid of any direct evidence” that he inflicted injury on Skinner.3

       (Steffey’s Br. 10). Alternatively, Steffey argues that there was no evidence that

       he knowingly or intentionally inflicted injury on Skinner.


[13]   With regard to Steffey’s first argument, that the record is devoid of any direct

       evidence that he inflicted injury on Skinner, we note that a verdict may be

       sustained based upon circumstantial evidence alone if that circumstantial

       evidence supports a reasonable inference of guilt. Houston v. State, 730 N.E.2d
1247, 1248 (Ind. 2000). Our review of the record shows that there was




       3
        Steffey also argues that the State failed to present evidence that he possessed a motive to injure Skinner.
       The State was only required to prove the statutory elements of the offense, which do not include motive. See
       Sallee v. State, 51 N.E.3d 130, 134 (Ind. 2016).

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018               Page 6 of 10
       sufficient circumstantial evidence to support a reasonable inference that Steffey

       inflicted injury on Skinner. Specifically, Skinner identified Steffey as the only

       other occupant in her vehicle. See Thompson v. State, 674 N.E.2d 1307, 1311

       (Ind. 1996) (a conviction may rest solely on the uncorroborated testimony of a

       victim). She testified that Steffey was in possession of the gun immediately

       before she lost consciousness. Just before she was shot, Steffey showed Skinner

       how to load the clip, and he showed her the safety. Skinner did not see anyone

       else in the alleyway during the hour and a half that she and Steffey waited in

       the alleyway. Steffey’s argument that the record is devoid of any direct

       evidence that he inflicted injury on Skinner is nothing more than a request that

       we reweigh the evidence. This we will not do. See Drane, 867 N.E.2d at 146.


[14]   Alternatively, Steffey argues that there was no evidence that he knowingly or

       intentionally inflicted injury on Skinner. Because intent is a mental function,

       absent an admission by the defendant, it must be determined from a

       consideration of the defendant’s conduct and the natural and usual

       consequences thereof. Metzler v. State, 540 N.E.2d 606, 609 (Ind. 1989). The

       trier of fact usually must resort to “reasonable inferences based upon an

       examination of the surrounding circumstances to determine whether, from the

       person’s conduct and the natural consequences that might be expected from

       that conduct, a showing or inference [of] the intent to commit that conduct

       exists.” Id.


[15]   The State presented evidence that: Skinner was seated in the driver’s seat, and

       Steffey in the front passenger seat; Steffey was the only person with Skinner as

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 7 of 10
       they waited to rob a marijuana dealer; he possessed the a gun right before

       Skinner lost consciousness; Skinner was shot twice, once in the head and once

       in the chest; Skinner testified that she was shot on the right side of her face;

       there was blood spatter on the front windshield and across the dashboard; there

       was a bullet hole in the driver’s seat; and a spent bullet casing was located

       inside the driver’s side door. Sullivan also testified that Steffey gave conflicting

       accounts as to whether he saw Skinner at all on the day she was shot twice. She

       stated that she spoke to Steffey three times and that he denied seeing Skinner

       twice and admitted to being with her once. The cumulative effect of the

       evidence supports the reasonable inference that Steffey knowingly or

       intentionally shot Skinner. Thus, after consideration of the circumstantial

       evidence and Steffey’s conduct and the natural and usual consequences thereof,

       it was reasonable for the jury to conclude that the elements of Level 3 felony

       aggravated battery were proven beyond a reasonable doubt.


       2. Auto Theft


[16]   In order to convict Steffey of felony auto theft as charged, the State was

       required to prove beyond a reasonable doubt that: (1) Steffey; (2) knowingly; (3)

       exerted unauthorized control over the motor vehicle of Skinner; (4) with the

       intent to deprive her of its value or use. I.C. § 35-43-4-2.5(b)(1).


[17]   Steffey argues that “the State did not present any evidence that [he] stole

       [Skinner’s] vehicle.” (Steffey’s Br. 11). Our review of the record shows that the

       State presented circumstantial evidence that Steffey was the person who exerted


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 8 of 10
       unauthorized control over Skinner’s vehicle. Circumstantial evidence alone

       may support a theft conviction. Rogers v. State, 902 N.E.2d 871, 875 (Ind. Ct.

       App. 2009). The question for an appellate court reviewing the sufficiency of the

       evidence is whether a reasonable jury could draw inferences from

       circumstantial evidence that would establish the defendant’s guilt. Sidener v.

       State, 55 N.E.3d 380, 385 (Ind. Ct. App. 2016).


[18]   The evidence presented at trial was that Skinner, who was seated in the driver’s

       seat, and Steffey, who was in the front passenger seat, were the only occupants

       in her vehicle during the time they were waiting for the marijuana dealer. The

       State also presented evidence that Steffey was the only person in the vicinity

       with Skinner. See, e.g., Kindred v. State, 257 N.E.2d 667, 668 (Ind. 1970) (“[T]he

       fact that appellant was in the room alone at a time the evidence shows the cash

       register was opened and the fact that immediately thereafter the money was

       missing is sufficient upon which the trier of fact could find appellant had taken

       the money”). Skinner testified that she observed her vehicle being driven away

       after she regained consciousness on the ground. Additionally, she stated that

       she never gave anyone permission to drive her vehicle. The circumstantial

       evidence and inferences drawn therefrom support a reasonable inference that

       Steffey was the person who exerted unauthorized control over Skinner’s

       vehicle. Again, our role is not to reweigh the evidence; we determine whether

       sufficient probative evidence and reasonable inferences support a guilty verdict

       beyond a reasonable doubt. See Drane, 867 N.E.2d at 146.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 9 of 10
[19]   Finding that the evidence was sufficient to prove Steffey committed aggravated

       battery and felony auto theft, we affirm his convictions.


[20]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-798 | September 27, 2018   Page 10 of 10